Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

LUNA INNOVATIONS INCORPORATED

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

FISCAL YEAR 2008

Every member of the Senior Management team shares in Luna’s vision to bring
together the best ideas and people, to be a leading technology development and
commercialization company, solving important problems that benefit the world.
Through collaboration and hard work, the Senior Management Team ensures Luna
Innovations continues its forward progress to the next level. Every member plays
a significant part in Luna’s on-going technological advances and financial
success. In recognition of the impact the Senior Management team has on the
achievement of the fiscal year business plan, the Board of Directors has
approved the Senior Management Incentive Compensation Plan for 2008.

Eligibility – Chairman & CEO, Chief Financial Officer, VP Human Resources,
President Technology Development Division, Chief Commercialization Officer,
Chief Technology Officer, VP & General Counsel, President Products Division, and
President nanoWorks Division, and others as may be added from time to time with
prior approval of the CEO and Compensation Committee, as appropriate.

The 2008 plan is structured as a percentage of each participant’s annual salary
on 12/31/2008 and is triggered only if 95% of the consolidated net income target
is met. After the trigger is achieved, a payment is awarded for each financial
component if at least 95% of target (revenue and net income budgets, and
budgeted cash usage) is achieved. The awards earned are calculated based upon
the participant’s overall target with component weights as follows: 35% based on
the achievement of the 2008 net income budget target, 25% is based the
achievement of 2008 budget revenue target, 25% on cash usage, and finally 15% is
based on the Senior Management team members individual performance. The 2008
financial performance targets can be found on Attachment A. The overall target
percentage award for each plan participant is listed on Attachment C.

Bonuses earned under this plan will be paid annually following the completion of
the independent audit of the company’s financial statements. Payment of amounts
earned may be made in cash or in common stock of the Company. Amounts to be paid
in common stock will be determined by the achievement of Budgeted Cash Usage and
paid according to Attachment B. Achievement of Target or below as listed on
Attachment A, payment to plan participants will be in all stock. For the
achievement of $[****] cash as of December 31, 2008, after giving pro-forma
recognition of amounts to be paid in cash under this plan, the plan participant
may choose to receive up to 50% in cash. For the achievement of $[****] cash as
of December 31, 2008, after giving pro-forma recognition of amounts to be paid
in cash under this plan, the plan participant may chose 100% in cash. Other
payment scenarios are indicated on Attachment B. At their option, plan
participants may elect stock in lieu of eligible cash payments. Stock price will
be valued at the date amounts earned are approved by the compensation committee,
which shall be within seven days of the Audit Opinion Date and, for shares
elected to be received in lieu of eligible cash payments will be converted at a
1.05x multiplier. Amounts required to be paid in stock based upon the terms of
this plan will be determined without such 1.05x multiplier.

In the event that the company [****] then the impacts of such [****] on the
company’s consolidated financial statements shall be excluded for purposes of
measuring performance against the related target metrics. Furthermore, to the
extent that such [****], then such [****] shall also be excluded. [***] may be
subject to review by the Compensation Committee of the Board of Directors.

It is important to note that this is just one piece of Luna’s Senior Management
compensation plan. Luna also provides competitive salaries to attract, retain
and motivate key executive talent. In addition, our performance-based stock
options program is designed to focus the Senior Management Team on Luna’s long
term growth.



--------------------------------------------------------------------------------

ATTACHMENT (A)

2008 Incentive Plan Award Formula

The following formula is based on the achievement or exceeding the budgeted net
income budgeted revenue targets, and budgeted cash for 2008.

 

Company Budgeted Net

Income Versus Actual

Net Income

(Percent of Budgeted)

  Proposed Award Payout
(Percent of Target Award)

Above 150%

  150%   150%   150%   140%   140%   130%   130%   120%   120%   110%   110%  
100%            Target-($[****])   100%   95%   90%

Company Budgeted

Net Revenue Versus

Actual Net Revenue

(Percent of Budgeted)

  Proposed Award Payout
(Percent of Target Award)

Above 150%

  150%   150%   150%   140%   140%   130%   130%   120%   120%   110%   110%  
100%            Target-$[****]   100%   95%   90%

Budgeted Cash Usage

(Percent Achieved)

  Proposed Award Payout
(Percent of Target Award)

Above 150%

  150%   150%   150%   140%   140%   130%   130%   120%   120%   110%   110%  
100%            Target-$[****]   100%   95%   90%



--------------------------------------------------------------------------------

ATTACHMENT (B)

2008 Incentive Plan Award Stock vs Cash Payout Formula

 

Budgeted Cash Usage    Award Payout  

(Achieved-After Plan Payments)

   CASH     STOCK  

$[****]

   100 %  

$[****]

   75 %   25 %

$[****]

   50 %   50 %

$[****]

   25 %   75 %

Target-$[****] or Below

     100 %